Exhibit 10.1

 

HRPT PROPERTIES TRUST

 

Summary of Trustee Compensation

 

The following is a summary of the currently effective compensation of the
trustees of HRPT Properties Trust (the “Company”) for services as trustees,
which is subject to modification at any time by the Board of Trustees.  The
following is unchanged from the compensation described in the Company’s proxy
statement for its annual meeting of shareholders scheduled to be held on May 10,
2005.

 

•      Each independent trustee is entitled to receive an annual fee of $20,000,
plus a fee of $500 for each meeting attended.  Up to two $500 fees are payable
if a board meeting and one or more board committee meetings are held on the same
date.

 

•      The chairpersons of the audit committee, the compensation committee and
the nominating and governance committee, each of whom is an independent trustee,
are entitled to receive an additional annual fee of $5,000, $1,000 and $1,000,
respectively.

 

•      Each independent trustee is entitled to receive a grant of 1,500 of the
Company’s common shares of beneficial interest on the date of each annual
meeting of shareholders (or, for trustees who are first elected or appointed at
other times, on the day of the first board meeting attended).

 

•      The Company generally reimburses all trustees for travel expenses
incurred in connection with their duties as trustees.

 

1

--------------------------------------------------------------------------------